DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the adaptive threshold equation containing the variables We and He without definitions. The claims do not recite what We and He correspond to. ¶0055 of the specification states that “the resolution of the first camera is W1*H1, and the resolution of the second camera is W2*H2,” but do not define We and He. For the purpose of further examination, We*He have been interpreted as the resolution of either the first or the second camera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (“Imperfect Iris Information for Identity Recognition,” 2nd International Congress on Image and Signal Processing, 17-19 October 2009), in view of Gousev et al. (US 2018/0173948 A1), hereinafter referred to as Tian and Gousev, respectively.
Regarding claim 1, Tian teaches a system of calculating coordinates of a pupil center point (Tian pg. 2 left column: “Fast boundaries localization based on prior pupil center position is to locate pupil position by using window”; Tian Fig. 6 & pg. 3 left column: “I(x, y) is Cartesian coordinate of iris images”), comprising a camera, a storage and a processor (Tian Fig. 1: the captured images are pre-processed and extracted features are stored in reference database), wherein the first camera is configured to capture a first image and output the first image to the processor, the second camera is configured to capture a second image comprising a pupil and output the second image to the processor (Tian Fig. 1 & pg. 1 left column: “iris capturing camera”), the storage is configured to store processing data (Tian pg. 1 right column: “search for the matched pattern in stored database by comparing this pattern with stored patterns”), and the processor is configured to: 
acquire the first image and the second image (Tian Figs. 2-4); 
extract a first eye region corresponding to an eye from the first image (Tian Fig. 2a); 
convert the first eye region into the second image, to acquire a second eye region corresponding to the eye in the second image (Tian Fig. 2b); and 
detect a pupil in the second eye region and acquire the coordinates of the pupil center point (Tian pg. 2 left column discussed above; also see Tian Fig. 4a).
However, Tian does not appear to explicitly teach that the system comprises two cameras, the first image comprising a face, and a resolution of the first camera is smaller than a resolution of the second camera.
Pertaining to the same field of endeavor, Gousev teaches that the system comprises two cameras, wherein the first image comprises a face and a resolution of the first camera is smaller than a resolution of the second camera (Gousev ¶0174: “the visual sensor array is configured to capture images at a first resolution, and the IR sensor array is configured to capture images at a second resolution higher than the first resolution” – Gousev ¶0149 further teaches that the IR sensor is used for iris-related operations; Gousev Figs. 15-16: the first image, captured by the visual sensor array, comprises a face).
Tian and Gousev are considered to be analogous art because they are directed to image processing methods and systems for detecting facial features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identity recognition system and method (as taught by Tian) to use multiple cameras to acquire images at different resolutions (as taught by Gousev) because the combination uses less power for face detection while reserving higher power only for iris-related operations (Gousev ¶0175).

Regarding claim 2, Tian, in view of Gousev, teaches the system according to claim 1, wherein the processor is configured to:
convert the second image in the second eye region into a grayscale image (Tian pg. 2 left column: “transforming grayscale image into binary image”; Tian pg. 2 right column: “we can use self-adaptive threshold for locating eyelashes by comparing with gray scale average  of iris region”);
calculate and acquire an image gradient matrix of the grayscale image (Tian pg. 2 right column: “I(x,y) is iris original image, G(x,y) is gradient of I(x,y)”; Tian Fig. 2a); and
calculate the coordinates of the pupil center point in accordance with the image gradient matrix (Tian pg. 2 left column: “Fast boundaries localization based on prior pupil center position is to locate pupil position by using window”; Tian Fig. 6 & pg. 3 left column: “I(x, y) is Cartesian coordinate of iris images”; Tian Fig. 4a).

Regarding claim 3, Tian, in view of Gousev, teaches the system according to claim 2, wherein the processor is configured to:
calculate an adaptive threshold corresponding to the image gradient matrix (Tian pg. 2 right column discussed above teaches using a self-adaptive threshold);
perform a normalization on each gradient value in the image gradient matrix in accordance with the adaptive threshold, to acquire an updated image gradient matrix (Tian Figs. 6-7 & pg. 3 right column: “The normalization process is able to rescale the iris region so that it has constant dimension”); and 
calculate the coordinates of the pupil center point in accordance with the updated image gradient matrix (Tian pg. 2 left column, Fig. 6 & pg. 3 left column & Fig. 4a discussed above).

Regarding claim 11, Tian, in view of Gousev, teaches that the system performs the method comprising the steps described in claim 1 (Tian Fig. 1 & Gousev ¶0007: “Systems, methods, and non-transitory computer-readable medium are described”). Therefore, claim 11 is rejected using the same rationale as applied to claim 1 discussed above.

Claim 12 recites the same process steps recited in claims 2 and 3 and therefore are rejected using the same rationale as claims 2-3 discussed above.

Claim(s) 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (“Imperfect Iris Information for Identity Recognition,” 2nd International Congress on Image and Signal Processing, 17-19 October 2009), in view of Gousev et al. (US 2018/0173948 A1), and further in view of Miao et al. (US 2016/0202757 A1), hereinafter referred to as Tian, Gousev, and Miao, respectively.
Regarding claim 7, Tian, in view of Gousev, teaches the system according to claim 1, but does not appear to explicitly teach that the processor is further configured to perform a camera calibration on the first camera and the second camera, to acquire an inter-camera coordinate conversion parameter between the first camera and the second camera.
Pertaining to the same field of endeavor, Miao teaches that the processor is further configured to perform a camera calibration on the first camera and the second camera, to acquire an inter-camera coordinate conversion parameter between the first camera and the second camera (Miao ¶0007: “images of an eye acquired with a visible light camera and with an infrared camera”; Miao ¶0023: “where more than one type of image sensor is utilized, one image sensor may have a different coordinate system than that of another image sensor. Further, the display interface screen 306 may have yet another coordinate system different than that of any of the image sensors. As such, a system calibration step may transform the coordinate systems of each of the image sensor(s) and the screen into a single, consistent coordinate system”).
Tian, in view of Gousev, and Miao are considered to be analogous art because they are directed to image processing methods and systems for detecting facial features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identity recognition system and method using multiple cameras (as taught by Tian, in view of Gousev) to perform camera calibrations (as taught by Miao) because the combination ensures that the system produces images into a single, consistent coordinate system (Miao ¶0023).

Regarding claim 8,  Tian, in view of Gousev and Miao, teaches the system according to claim 7, wherein the processor is further configured to: perform a face detection on the first image and acquire LandMark points; and compare the LandMark points with a standard face model to acquire a space coordinate conversion parameter (Tian pg. 3 right column: “Before feature extraction, some enhancement is performed make features more pronounced … the most value feature information can be found by examining intensity variation in the angular direction”; Tian Fig. 1: “Reference Template” & “Pattern Comparison”; Gousev ¶0082: “A reference occurrence may go beyond facial detection to determine an emotion or other expression of a human face from an analysis of various facial features and/or position of those features indicative of the expression”; Miao ¶0024: “The face anchor                         
                            
                                
                                    
                                        →
                                        
                                            P
                                        
                                    
                                
                                
                                    f
                                    a
                                    c
                                    e
                                
                            
                        
                     may comprise a facial landmark point, for example an eye inner corner, may comprise an average of a number of different facial landmark points, and/or may comprise a centroid of face mesh vertices. Such face landmark points are located on the surface of the person's face and may be estimated from 2D RGB and/or infrared images, for example using a face alignment method”). 

Regarding claim 9, Tian, in view of Gousev and Miao, teaches the system according to claim 8, wherein the processor is further configured to, after detecting the pupil and acquiring the coordinates of the pupil center point, convert the coordinates of the pupil center point into second coordinate values that are based on the first image in accordance with the inter-camera coordinate conversion parameter; and convert the second coordinate values into three-dimensional coordinate values in accordance with the space coordinate conversion parameter (Miao ¶0021: “the eyeball center at time t, et, may be translated from head coordinates to 3D world coordinates”; Miao ¶0024: “The result of face alignment may provide 2D coordinates of face landmark points on a 2D RGB and/or infrared image, which may be further converted to 3D coordinates if depth image data is also available. It will be understood that when depth image data is unavailable, 3D coordinates may still be estimated from the 2D image data as described elsewhere herein”; Miao ¶0027: “the 3D positions may be iteratively estimated using Pose from Orthography and Scaling with ITerations (POSIT). After locating facial landmarks on 2D image data, for each frame, POSIT may be used to estimate the person's head pose, for example, by iteratively minimizing the error between the predicted projection of a known 3D model and 2D landmarks tracked”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identity recognition system and method using multiple cameras (as taught by Tian, in view of Gousev) to convert the 2D coordinates to 3D (as taught by Miao) because the combination allows the images to be analyzes with respect to depth and allows determination of head pose (Miao ¶0024 & ¶0027).

Regarding claim 10, Tian, in view of Gousev and Miao, teaches the system according to claim 7, wherein the first camera is a color camera, the first image is a color image captured by using the first camera, the second camera is an infrared camera, the second image is an infrared image captured by using the second camera, and the system further comprises an infrared light source that performs infrared supplementary lighting under the control of the processor (Gousev ¶0174 & Figs. 15-16 and Miao ¶0007 & ¶0023 discussed above).

Claim 14 recites the same process steps of claims 7-9, and therefore is rejected using the same rationale as claims 7-9 discussed above.

Allowable Subject Matter
Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5, 6, 13, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches that it was known at the time the application was filed to detect the pupil center (refer to the 35 U.S.C. 103 rejections above).
However, the prior art, alone or in combination, does not appear to teach or suggest using the adaptive threshold equation:                 
                    
                        
                            M
                        
                        
                            t
                            h
                            r
                            e
                            s
                            h
                            o
                            l
                            d
                        
                    
                    =
                    
                        
                            M
                        
                        
                            g
                            t
                            h
                        
                    
                    *
                    
                        
                            
                                
                                    M
                                
                                
                                    d
                                    e
                                    v
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        e
                                    
                                
                                *
                                
                                    
                                        H
                                    
                                    
                                        e
                                    
                                
                            
                        
                    
                    +
                    
                        
                            M
                        
                        
                            a
                            r
                            g
                        
                    
                
             ;
calculating sum of vector dot products between the target point and remaining points in the image gradient matrix; select a next target point and calculate a sum of vector dot products between the next target point and remaining points in the image gradient matrix until all points in the image gradient matrix are selected, to acquire a plurality of sums of vector dot products; and compare all the sums of the vector dot products and take coordinates of the target point corresponding to a minimum sum of vector dot products as the coordinates of the pupil center point; 
wherein the weight matrix is MAX-Px, y, MAX is a maximum grayscale value corresponding to a color bit depth, and Px, y is a pixel value in the grayscale image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667